                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARJORIE M. GILLESPIE, et al.,

      Plaintiffs,                                    NO. 3:15-CV-0950

              v.                                     (JUDGE CAPUTO)
LORI DRING and NANCY ASARO,

      Defendants.

                                         ORDER
     NOW, this 20th day of November, 2018, IT IS HEREBY ORDERED that:
     (1)     The Motion for Reconsideration (Doc. 100) filed by Plaintiffs is DENIED.
     (2)     This Matter is placed on the April 2019 Trial List.


                                                   /s/ A. Richard Caputo
                                                   A. Richard Caputo
                                                   United States District Judge
